— Motion for reargument denied, without costs.
Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: “Did this court err as a matter of law in reversing so much of Special Term’s order as dismissed the direct causes of action against defendants hospital and nurse as well as the cause of action against defendant hospital for vicarious liability because of the negligence of its employee-nurse?” Mahoney, P. J., Kane, Main, Levine and Harvey, JJ., concur.